DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “unit that heats”. It appears the heating is active.  A suggested amendment may be - -unit that is configured to heat- -
Claim 2 recites, “sensor sensing…and producing”. It appears the sensing and producing are active. A suggested amendment may be - - sensor configured to sense…and produce- -. 
Claims 1-2 are rejected for having active method steps in an apparatus claim, thus raising a question of clarity as to what invention applicant intends to claim, a method or an apparatus? One, can not claim both in the same claim as they are two different statutory classes of invention. 

Claims 3-15 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Tagliaferri (US Pub. 2017/0064931 A1).
Regarding claim 1, Tagliaferri discloses a beehive including: 
a plurality of honeycombs (Abstract, lines 1-3: “A beehive suitable for the treatment of a colony of bees inside it against the infestation of mites, includes a plurality of frames for supporting honeycombs”);
a disinfecting unit that heats one or more cells in at least one of the honeycombs (Pg. 2. [0032]: “According to some embodiments that are particularly simple to make said frames are extractable from the beehive, and when inserted in the beehive they are supported on support elements comprising electrical contacts capable of exchanging current with corresponding electrical contacts of the frames so as to provide them with the current to make them heat up”).
Regarding claim 2, Tagliaferri discloses at least one sensor sensing at least one metric of at least one cell in a honeycomb and producing an output signal indicative of said metric (Pg. 2, [0035]: “In order to best manage the treatment through the plurality of frames the beehive preferably comprises a external temperature sensor and/or an internal temperature sensor of the beehive, and a control device configured to heat all of the heatable frames simultaneously if the external”); 
and a controller configured to determine, based said output signal, the at least one cell is infected by a pest (Pg. 3, [0068]: “The control device 15 comprises a CPU (Central Processing Unit) programmed to manage the heating of the frames 10 according to at least one treatment programme against Varroa. The CPU manages the supply of current from the source 25 to the panels 10 that have been selectively arranged in active configuration by the apiarist through the enabling/exclusion devices”).
Regarding claim 10, Tagliaferri discloses the beehive is configured to operate said disinfecting unit on one or more cells of said at least one honeycomb before all cells in said at least one honeycomb are sensed by said sensor (Pg. 2, [0034]: “Since the apiarist can thus extract the frames and check them, he could also decide that not all of them need treatment, so that some preferred embodiments are particularly advantageous in which the beehive comprises at least one enabling/exclusion device able to be selectively actuated by the apiarist to allow or prevent the heating of at least one frame, more preferably through one or more enabling/exclusion devices each frame can be activated or excluded from heating independently from the others. For example, each frame can be associated with such an enabling or exclusion device”).
Regarding claim 16, Tagliaferri discloses a beehive including: 
a honeycomb (Abstract, lines 1-3: “A beehive suitable for the treatment of a colony of bees inside it against the infestation of mites, includes a plurality of frames for supporting honeycombs”);
a plurality of heaters embedded in a respective plurality of cells of the honeycomb (Pg. 2, [0032]: “According to some embodiments that are particularly simple to make said frames are extractable from the beehive, and when inserted in the beehive they are supported on support elements comprising electrical contacts capable of exchanging current with corresponding electrical contacts of the frames so as to provide them with the current to make them heat up”).
and a controller configured to disinfect at least one specific cell by activating a respective at least one specific embedded heater (Pg. 3, [0068]: “The control device 15 comprises a CPU (Central Processing Unit) programmed to manage the heating of the frames 10 according to at least one treatment programme against Varroa. The CPU manages the supply of current from the source 25 to the panels 10 that have been selectively arranged in active configuration by the apiarist through the enabling/exclusion devices”).

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Heui (KR Pub. 20120060253A).
Regarding claim 17, Heui discloses selecting, by a controller included in a beehive, at least one honeycomb included in the beehive (Fig. 8, collection box 610 has a plurality of frames contained therein); 
and placing the at least one honeycomb, by a mechanism included in the beehive, in a treatment unit included in the beehive (Fig. 8, separating lift 200 transports the frames).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (US Pub. 2017/0064931 A1) in view of Ben-Shimon (US Pub. 2018/0160656 A1).
Regarding claim 3, Tagliaferri discloses the claimed invention except for as taught by Ben-Shimon, the controller is adapted to identify infection by a Varroa destructor mite (Pg. 2, [0021]: “The application of the predetermined amount of fumigant may be controlled by a controller based on a treatment protocol. The treatment protocol may be determined by a beekeeper according to the treatment demands of a specific disinfestation problem (.e.g., varroa mites). The treatment protocol may include the amount of fumigant to be applied to the beehive, the timing at which the amount is to be applied etc. In some embodiments, the treatment protocol may be determined or updated based on signals received by the controller from one or more sensors. The one or more sensors may be located in the beehive, in the apparatus, on the outside walls of the apparatus or the like. The one or more sensors may measure conditions in the beehive such as humidity and temperature that may affect the treatment protocol”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beehive of Tagliaferri to include the chemical sensor for detecting Varroa mites as taught by Ben-Shimon to ensure the health of the beehive.
Regarding claim 14, Tagliaferri discloses the claimed invention except for as taught by Ben-Shimon, a chemical sensor for detecting Varroa mite (Pg. 2, [0021]: “The application of the predetermined amount of fumigant may be controlled by a controller based on a treatment protocol. The treatment protocol may be determined by a beekeeper according to the treatment demands of a specific disinfestation problem (.e.g., varroa mites). The treatment protocol may include the amount of fumigant to be applied to the beehive, the timing at which the amount is to be applied etc. In some embodiments, the treatment protocol may be determined or updated based on signals received by the controller from one or more sensors. The one or more sensors may be located in the beehive, in the apparatus, on the outside walls of the apparatus or the like. The one or more sensors may measure conditions in the beehive such as humidity and temperature that may affect the treatment protocol”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beehive of Tagliaferri to include the chemical sensor for detecting Varroa mites as taught by Ben-Shimon to ensure the health of the beehive.
Regarding claim 15, Tagliaferri as modified by Ben-Shimon discloses the claimed invention in addition to as taught by Ben-Shimon, said chemical sensor comprises at least one chemical sensor mounted in proximity of said honeycombs (Fig. 2, sensors 270c is mounted in the beehive housing); 
said at least one chemical sensor usable for detecting Varroa mite infection (Pg. 2, [0021]: “The application of the predetermined amount of fumigant may be controlled by a controller based on a treatment protocol. The treatment protocol may be determined by a beekeeper according to the treatment demands of a specific disinfestation problem (.e.g., varroa mites). The treatment protocol may include the amount of fumigant to be applied to the beehive, the timing at which the amount is to be applied etc. In some embodiments, the treatment protocol may be determined or updated based on signals received by the controller from one or more sensors. The one or more sensors may be located in the beehive, in the apparatus, on the outside walls of the apparatus or the like. The one or more sensors may measure conditions in the beehive such as humidity and temperature that may affect the treatment protocol”).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (US Pub. 2017/0064931 A1).
	Regarding claim 4, Tagliaferri discloses the claimed invention except for said at least one sensor comprises a plurality of heat sensors embedded into said honeycomb. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a plurality of sensors to account for temperature gradients, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 13, Tagliaferri discloses a sensor comprising one or more items selected from the group consisting of: 
a thermal vision camera, a scanner, a visual light camera accompanied with a light source, a chemical sensor, and a heat sensor (Pg. 2, [0035]: “In order to best manage the treatment through the plurality of frames the beehive preferably comprises a external temperature sensor and/or an internal temperature sensor of the beehive, and a control device configured to heat all of the heatable frames simultaneously if the external and/or internal temperature is below a predetermined temperature and to heat the frames according to at least one predetermined sequence if the external and/or internal temperature is above said predetermined temperature”).
Tagliaferri discloses the claimed invention except for said at least one sensor comprises a plurality of heat sensors. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a plurality of sensors to account for temperature gradients, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (US Pub. 2017/0064931 A1) in view of Scofield (US Pub. 2021/0289765 A1)
Regarding claim 5, Tagliaferri discloses the claimed invention except for as taught by Scofield, said at least one sensor comprises a plurality of chemical sensors embedded into said honeycomb (Pg. 6, [0081], lines 1-7: “Referring now to FIGS. 5A-B, an exemplary frame-embedded mite detector is illustrated. In various embodiments, an electronic sensor array 501 is into a plastic hive frame 502. In some embodiments, sensor array 501 includes one or more temperature sensor, humidity sensor, Gas/CO2 sensor, atmospheric pressure sensor, weight sensor, accelerometer, or GPS receiver”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beehive of Tagliaferri to include the plurality of chemical sensors embedded into the honeycomb of Scofield because that is the location that parasites would target.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (US Pub. 2017/0064931 A1) in view of Heui (KR Pub. 20120060253A).
Regarding claim 6, Tagliaferri discloses the claimed invention in addition to mounts releasably holding said honeycombs; extracting a honeycomb from a hive chamber, delivering the honeycomb to a disinfecting unit, and re-inserting said honeycomb into said hive chamber (Pg. 2, [0034]: “Since the apiarist can thus extract the frames and check them, he could also decide that not all of them need treatment, so that some preferred embodiments are particularly advantageous in which the beehive comprises at least one enabling/exclusion device able to be selectively actuated by the apiarist to allow or prevent the heating of at least one frame, more preferably through one or more enabling/exclusion devices each frame can be activated or excluded from heating independently from the others. For example, each frame can be associated with such an enabling or exclusion device”).
However, Tagliaferri does not disclose as taught by Heui, a mechanism for: extracting a honeycomb from a hive chamber, delivering the honeycomb to a disinfecting unit, and re-inserting said honeycomb into said hive chamber (Fig. 8, bee separating lift 200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beehive of Tagliaferri to include the mechanism of Heui to automate the removal of the frames.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (US Pub. 2017/0064931 A1) in view of Humal (US Pub. 2015/0449919 A1).
Regarding claim 7, Tagliaferri discloses the claimed invention except for as taught by Humal, the disinfecting unit is adapted to disinfect a specifically selected cell in a honeycomb by directing radiation at the specifically selected cell (Pg. 8, [0107]: “The image processor in the camera assembly 223 observes the landing board similarly to the device in the second embodiment. Enough images are acquired and saved of each bee arriving to the hive, to determine by image processing the presence or absence of varroa mites on the bee's body. Bees infected by a varroa mite are observed until they reach the arena of laser modules 205. Then the image processor calculates the direction and amount of movement required to move the sliding plate 210 together with laser modules to the position that one of the laser diodes 205 is positioned close above the bee and issues the required command to the stepper motor 213 drive. When the chosen laser module reaches the bee, the image processor generates a command via the respective driver to the laser module to emit a low-power beam. The focused laser beam creates a dot, which is visible on the field-of-view of the camera and the image processor calculates the distance between the center of the dot and the position of the varroa mite. Correcting the position of the stepper motor and waiting for the progressive movement of the bee, until the calculated distance is minimal, the image processor activates the laser module on full power generating a impulse of radiation, that kills the varroa mite by heat”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beehive of Tagliaferri to include the directed radiation of Humal to selectively exterminate parasites.
Regarding claim 8, Tagliaferri as modified by Humal discloses the claimed invention in addition to as taught by Humal, the radiation heats the cell (Pg. 8, [0107], lines 18-22: “Correcting the position of the stepper motor and waiting for the progressive movement of the bee, until the calculated distance is minimal, the image processor activates the laser module on full power generating a impulse of radiation, that kills the varroa mite by heat”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (US Pub. 2017/0064931 A1) in view of Wilson-Rich (US Pub. 2017/0360010 A1).
Regarding claim 9, Tagliaferri discloses the claimed invention except for as taught by Wilson-Rich, a camera adapted to acquire an image of the honeycomb; 
and a controller adapted to identify pests in a specific cell by applying image processing to the image (Pg. 3, [0027]: “The beehive 100 can also include a camera 112 for capturing images and/or video associated with the beehive 100. The camera 112 can capture images and/or video of the contents or materials on the bottom portion 108, the contents of any of boxes 102, 104, and/or any area inside or around the beehive 100. The camera 112 can be communicatively coupled with the computing system 120 in order to communicate captured data to the computing system 120. The computing system 120 can obtain, store, analyze, and/or report any of the data (e.g., images, videos, etc.) from the camera 112. For example, the computing system 120 can use the data from the camera 112 to monitor and detect conditions in and/or around the beehive 100. An infrared camera could also be deployed as well, such as for monitoring conditions around the beehive during evening hours”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beehive of Tagliaferri to include the camera and image processor of Wilson-Rich to better enable the detection of mites.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (US Pub. 2017/0064931 A1) in view of Gamberoni (US Pub. 2021/0161107 A1).
Regarding claim 11, Tagliaferri discloses the claimed invention except for as taught by Gamberoni, said controller determines temperature profiles of individual cells in said honeycomb (Pg. 11, [0202], lines 8-11: “The number of temperature sensors inside the hive is 4, enough to reasonably detect the temperature profile at steady state into the tested rational hive structure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beehive of Tagliaferri to include the determination of a temperature profile of the structure to allow for better monitoring during disinfection.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (US Pub. 2017/0064931 A1) in view of Hummer (US Pub. 2018/0288977 A1).
Regarding claim 12, Tagliaferri discloses the claimed invention except for as taught by Hummer, said controller determines a chemical profile of individual cells in said honeycomb (Pg. 2, [0018], lines 1-15: “The monitoring system can include various forms of sensor apparatus including an apparatus placed directly inside of the colony and or an apparatus connected to the colony and continuously samples and detects chemical composition changes in the colony. The sensors placed inside the colony are placed in a protective covering made of substance that allows for optimal performance of the sensor, such as mesh, foam or other material. The system can further include at least one sensor for detecting at least one of a level of insect activity within the insect environment or a population of insects within the insect environment, wherein the receiver is operatively connected with a data processing device configured to generate a correlation between a detected change in the population of insects in the insect environment with an increase or decrease of the at least one chemical”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beehive of Tagliaferri to include the chemical profile determination of the structure to allow for better monitoring of the condition of the hive.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Heui (KR Pub. 20120060253A) in view of Ben-Shimon (US Pub. 2018/0160656 A1).
Regarding claim 18, Heui discloses the claimed invention except for as taught by Ben-Shimon, by at least one sensor included in the beehive, at least one metric of at least one cell in a honeycomb included in a beehive; producing an output signal indicative of said metric; and determining, by a controller included in the beehive, based on said output signal, that the at least one cell is infected by a pest (Pg. 2, [0021]: “The application of the predetermined amount of fumigant may be controlled by a controller based on a treatment protocol. The treatment protocol may be determined by a beekeeper according to the treatment demands of a specific disinfestation problem (.e.g., varroa mites). The treatment protocol may include the amount of fumigant to be applied to the beehive, the timing at which the amount is to be applied etc. In some embodiments, the treatment protocol may be determined or updated based on signals received by the controller from one or more sensors. The one or more sensors may be located in the beehive, in the apparatus, on the outside walls of the apparatus or the like. The one or more sensors may measure conditions in the beehive such as humidity and temperature that may affect the treatment protocol”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beehive of Heui to include the chemical sensor for detecting Varroa mites as taught by Ben-Shimon to ensure the health of the beehive.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heui (KR Pub. 20120060253A) in view of Humal (US Pub. 2015/0449919 A1).
Regarding claim 19, Heui discloses the claimed invention except for as taught by Humal, extracting the honeycomb from a hive chamber in the beehive; and delivering the honeycomb to the treatment unit (Fig. 8, bee separating lift 200 extracts a honeycomb).
However, Heui does not disclose as taught by Humal, the treatment unit including a disinfecting unit that heats at least one cell in the honeycomb (Pg. 8, [0107]: “The image processor in the camera assembly 223 observes the landing board similarly to the device in the second embodiment. Enough images are acquired and saved of each bee arriving to the hive, to determine by image processing the presence or absence of varroa mites on the bee's body. Bees infected by a varroa mite are observed until they reach the arena of laser modules 205. Then the image processor calculates the direction and amount of movement required to move the sliding plate 210 together with laser modules to the position that one of the laser diodes 205 is positioned close above the bee and issues the required command to the stepper motor 213 drive. When the chosen laser module reaches the bee, the image processor generates a command via the respective driver to the laser module to emit a low-power beam. The focused laser beam creates a dot, which is visible on the field-of-view of the camera and the image processor calculates the distance between the center of the dot and the position of the varroa mite. Correcting the position of the stepper motor and waiting for the progressive movement of the bee, until the calculated distance is minimal, the image processor activates the laser module on full power generating a impulse of radiation, that kills the varroa mite by heat”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beehive of Heui to include the directed radiation of Humal to selectively exterminate parasites.
Regarding claim 20, Heui as modified by Humal discloses the claimed invention in addition to as taught by Humal, the disinfecting unit is adapted to disinfect a specifically selected cell in the honeycomb by directing radiation at the specifically selected cell (Pg. 8, [0107]: “The image processor in the camera assembly 223 observes the landing board similarly to the device in the second embodiment. Enough images are acquired and saved of each bee arriving to the hive, to determine by image processing the presence or absence of varroa mites on the bee's body. Bees infected by a varroa mite are observed until they reach the arena of laser modules 205. Then the image processor calculates the direction and amount of movement required to move the sliding plate 210 together with laser modules to the position that one of the laser diodes 205 is positioned close above the bee and issues the required command to the stepper motor 213 drive. When the chosen laser module reaches the bee, the image processor generates a command via the respective driver to the laser module to emit a low-power beam. The focused laser beam creates a dot, which is visible on the field-of-view of the camera and the image processor calculates the distance between the center of the dot and the position of the varroa mite. Correcting the position of the stepper motor and waiting for the progressive movement of the bee, until the calculated distance is minimal, the image processor activates the laser module on full power generating a impulse of radiation, that kills the varroa mite by heat”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642